Title: From Thomas Jefferson to Chiefs of Nations, 4 January 1806
From: Jefferson, Thomas
To: Chiefs of Nations


                        
                            Jan. 4: 1806
                        
                        My friends & children, Chiefs of the Osages, Missouris, Kansas, Ottos, Panis, Ayowas, &
                            Sioux.
                        I take you by the hand of friendship and give you a hearty welcome to the seat of the govmt of the US. the
                            journey which you have taken to visit your fathers on this side of our island is a long one, and your having undertaken it
                            is a proof that you desired to become acquainted with us. I thank the great spirit that he has protected you through the
                            journey and brought you safely to the residence of your friends, and I hope he will have you constantly in his safekeeping
                            and restore you in good health to your nations and families.
                        My friends & children. We are descended from the old nations which live beyond the great water: but
                            we & our forefathers have been so long here that we seem like you to have grown out of this land: we consider
                            ourselves no longer as of the old nations beyond the great water, but as united in one family with our red brethren here.
                            The French, the English, the Spaniards, have now agreed with us to retire from all the country which you & we hold
                            between Canada & Mexico, and never more to return to it. and remember the words I now speak to you my children,
                            they are never to return again. we are become as numerous as the leaves of the trees, and, tho’ we do not boast, we do not
                            fear any nation. we are now your fathers; and you shall not lose by the change. as soon as Spain had agreed to withdraw
                            from all the waters of the Missouri & Missisipi, I felt the desire of becoming acquainted with all my red children
                            beyond the Missipi, and of uniting them with us, as we have done those on this side of that river in the bonds of peace
                            & friendship. I wished to learn what we could do to be useful to
                                benefit them by furnishing them the necessaries they want in exchange for their furs & peltries. I
                            therefore sent our beloved man Capt Lewis one of my own family, to go up the Missouri river, to get acquainted with all
                            the Indian nations in it’s neighborhood, to take them by the hand, deliver my talks to them, and to inform us in what way
                            we could be useful to them. some of you who are here have seen him & heard his words. you have taken him by the
                            hand, and been friendly to him. my children I thank you for the services you rendered him, and for your attention to his
                            words. when he returns he will tell us where we should establish factories to be convenient to you all, and what we must
                            send to them. in establishing a trade with you, we desire to make no profit. we shall ask from you only what every thing
                            costs us, and give you for your furs & pelts whatever we can get for them again. be assured you shall find your
                            advantage in this change of your friends. it will take us some time to be in readiness to supply your wants, but in the
                            mean while & till Capt. Lewis returns, the traders who have heretofore furnished you will continue to do so.
                        My friends & children
                        I have now an important advice to give you. I have already told you that you are all my children, and I wish
                            you to live in peace & friendship with one another as brethren of the same family ought to do. how much better is
                            it for neighbors to help than to hurt one another, how much happier must it make them. if you will cease to make war on
                            one another, if you will live in friendship with all mankind, you can employ all your time in providing food &
                            clothing for yourselves and your families, your men will not be destroyed in
                                war and your women & children will lie down to sleep in their cabins without fear of being
                            surprised by their enemies & killed or carried away. your numbers will be increased, instead of diminishing, and
                            you will live in plenty & in quiet. my children, I have given this advice to all your red brethren on this side
                            the Misipi, they are following it, they are increasing in their numbers, are learning to clothe & provide for
                            their families as we do, and you see the proofs of it in such of them as you happened to find here. my children, we are
                            strong, we are numerous as the stars in the heavens, & we are all gun-men. yet we live in peace with all nations;
                            and all nations esteem & honour us because we are peaceable & just. then, let my red children their be
                            peaceable & just also; take each other by the hand, and hold it fast. if ever bad men among your neighbors should
                            do you wrong, and their nation refuse you justice, apply to the beloved man whom we shall place nearest to you; he will go
                            to the offending nation, & endeavor to obtain right, & preserve peace. if ever bad men among yourselves
                            injure your neighbors, be always ready to do justice. it is always honorable in those who have done wrong to acknolege
                            & make amends for it; and it is the only way in which peace can be maintained among men. remember then my advice,
                            my children, carry it home to your people, and tell them that from the day that they have become all of the same family,
                            from the day that we became father to them all, we wish as a true father should do, that we may all live together as one
                            houshold, and that before they strike one another, they should come to their father and let him endeavor to make up the
                            quarrel.
                        My children. You are come from the other side of our great island, from where the sun sets to see your new
                            friends at the sun rising. you have now arrived where the waters are constantly rising & falling every day, but
                            you are still distant from the sea. I very much desire that you should not stop here, but go on and see your brethren as
                            far as the edge of the great water. I am persuaded you have so far seen that every man by the way has recieved you as his
                            brothers, and has been ready to do you all the kindnesses in his power. you will see the same thing quite to the sea
                            shore; and I wish you therefore to go and visit our great cities in that quarter, & to see how many friends
                            & brothers you have here. you will then have travelled a long line from West to East, and if you had time to go
                            from North to South, from Canada to Florida, you would find it as long in that direction, & all the people as
                            sincerely your friends. I wish you, my children to see all you can, and to tell your people all you see; because I am sure
                            the more they know of us, the more they will be our hearty friends. I invite you therefore to pay a visit to Baltimore,
                            Philadelphia, New York, & the cities still beyond that if you should be willing to go further. we will provide
                            carriages to convey you, & a person to go with you & to see that you want for nothing. by the time you
                            come back, the snows will be melted on the mountains ice in the rivers broken up and you will be wishing to set out on
                            your return home.
                        My children, I have long desired to see you: I have now opened my heart to you; let my words sink into your
                            hearts & never be forgotten. if ever lying people or bad spirits should raise up any clouds between us, call to
                            mind what I have said, & what you have seen yourselves. be sure there is some lying spirits between us: let us
                            come together as friends & explain to each other what is misrepresented or misunderstood. the clouds will fly away
                            like the morning fog and the sun of friendship appear, & shine for ever bright & clear between us.
                        My children, it may happen that while you are here, occasion may arise to talk about many things which I do
                            not now particularly mention. the Secretary at war will always be ready to talk with you: and you are to consider whatever
                            he says as said by myself. he will also take care of you & see that you are furnished with all comforts here.
                        
                            Th:Jefferson
                     
                        
                    